Citation Nr: 0817238	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  03-15 376	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral sensorineural hearing loss.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected status post removal of a sebaceous cyst on 
his face.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern



INTRODUCTION

The veteran had active military service from July 1970 to 
July 1972.  

The veteran was initially service-connected for 
noncompensable bilateral sensorineural hearing loss, 
effective on November 11, 2000 in a decision by the RO in a 
July 2001.  

In his July 2002 NOD, the veteran subsequently claimed 
service connection for tinnitus and status post removal of a 
sebaceous cyst on his face.  The RO denied service connection 
for tinnitus, but granted service connected for status post 
removal of a sebaceous cyst on his face, effective on July 
16, 2002, in a January 2003 RO decision.  

Without issuing a Statement of the Case (SOC) for the latter 
two issues, the RO transferred the case to the Board of 
Veterans' Appeals (Board) for appellate consideration.  

The Board subsequently remanded the case back to the RO in 
February 2005 for compliance with Manlincon v. West, 12 Vet. 
App. 238 (1999), in order to issue an SOC on those two 
issues.  

The RO issued an SOC in December 2005 in compliance with the 
Board's February 2005 remand order.  The veteran submitted an 
Substantive Appeal via a letter from his representative in 
lieu of a VA Form 9 in February 2006.  

In May 2007, the Board granted the veteran service connection 
for his claimed tinnitus.  However, the Board remanded both 
the veteran's hearing loss and status post removal of a 
sebaceous cyst on his face claims for VA examinations in 
order to render addition examinations.  



FINDINGS OF FACT

1.  The RO sent the veteran a letter indicating date, time 
and location of VA examinations in compliance with the 
Board's May 2007 action on October 5, 2007.  

2.  The veteran failed to report for his scheduled VA 
audiological and skin examinations on November 7, 2007, 
without explanation.  

3.  The veteran's service-connected bilateral sensorineural 
hearing loss is shown to be manifested by Level I hearing 
acuity in the veteran's right ear and a Level I hearing 
acuity on the left during his December 2002 VA audiological 
examination.  

4.  In a December 2002 VA examination, the veteran's service-
connected post status removal of a sebaceous cyst on his face 
was 1 centimeter by 2 centimeters, but is not actually 
visible; has no discoloration, pain, inflammation, adherence 
to underlying skin; and is "not in any way disfiguring."  



CONCLUSIONS OF LAW

1  The criteria for the assignment of an initial compensable 
rating for the service-connected bilateral sensorineural 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85 - 4.87 including Diagnostic Code 6100 (2007).  

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected post status removal of a 
sebaceous cyst from his face have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.118, including Diagnostic Code 7800 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In June 2007, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to compensable evaluations.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was also informed in the 
June 2007 letter about relevant information on disability 
ratings and effective dates in the event that his claims were 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran was also told in that letter that VA used a 
published schedule for rating disabilities that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms 
on employment.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The Board notes that the veteran has failed to appear for two 
examinations on November 7, 2007, which were scheduled to 
determine the current severity of his service-connected 
disabilities.  There is evidence on file that a letter was 
sent to the veteran's last address of record notifying him 
prior to the November 2007 examinations that he would be 
scheduled and that failure to report for a VA examination may 
have adverse consequences, including the denial of the 
claims.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board notes that 
Fenderson is applicable to the veteran's claim for an initial 
compensable evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, without good cause, 
the claim will be denied.  38 C.F.R. § 3.655(b).  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  


Analysis

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See also 38 C.F.R. § 3.159 (2007).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  See 
38 C.F.R. § 3.655.  The last skin and audiological 
examinations were given in December 2002.  The record shows 
that the veteran also had an audiological examination 
performed by a private doctor in December 2002.  

As noted, VA examinations were previously scheduled in July 
and December 2006, for which the veteran failed to report.  
Because it was unclear whether the veteran was notified of 
these examinations the case was remanded by the Board.  

In compliance with the Board's May 2007 order, the Appeals 
Management Center (AMC) requested a VA audiological 
examination and a skin examination October 2, 2007 because 
there were questions as to the current severity when the 
Board was adjudicating his claims.  The AMC sent out a letter 
that same day, informing the veteran that it was scheduling 
examinations.  

VA sent the veteran a letter on October 5, 2007 indicating 
that his two examinations were scheduled for 10:30 AM and 
1:00 PM, respectively, on November 7, 2007.  The record 
further indicates that the veteran failed to report for the 
examinations as scheduled.  

There is no subsequent explanation in the record as to the 
veteran's reason for his failure to report.  Since the 
veteran has failed to report for the requested examinations, 
the Board will use the evidence of record in order to render 
its decision.  


Bilateral sensorineural hearing loss

The veteran is currently assigned a noncompensable evaluation 
for his service-connected bilateral sensorineural hearing 
loss.  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Evaluations of defective hearing are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1993).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).  

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e), Diagnostic Code 6100.  

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the puretone thresholds are 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  If the veteran 
qualifies under either of the above requirements, the veteran 
is given a rating under both Table VI and VIa and the higher 
of the two scores is used when determining his rating.  38 
C.F.R. § 4.86.  Initially, it is noted that the veteran's 
test results, given below, are not severe enough to warrant 
any assignment under Table VIa of the Diagnostic Code.  See 
38 C.F.R. § 4.86.  

In the VA audiological evaluation conducted in December 2002, 
pure tone thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
75
90
LEFT
20
20
10
45
45

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 50 decibels in the right ear and 30 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 94 percent in the right ear and 
98 percent in the left ear.  

Given these results, the Roman numerals assigned for purposes 
of evaluation in Table VII are I for the right ear and I for 
the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying 
these findings to 38 C.F.R. § 4.85, Table VII of the Schedule 
results in a noncompensable evaluation for hearing loss under 
Diagnostic Code 6100.  

While the veteran submitted private audiological test results 
from November 2002, the testing given to the veteran during 
these examinations were not able to be used in an evaluation 
because listings of decibel losses at the appropriate levels 
were not given in order to render a correct average decibel 
loss, nor is it clear that the Maryland CNC test or pure tone 
audiometry examinations were used in this private evaluation.  
See 38 C.F.R. § 4.85(a).  

Consequently, on this record, a compensable evaluation is not 
warranted for the service-connected bilateral hearing loss, 
and the appeal must be denied.  


Status post removal of sebaceous cyst

The veteran's post status removal of a sebaceous cyst on his 
face is currently given a noncompensable rating.  

In December 2002, the veteran's had a VA examination on his 
post status removal of his sebaceous cyst.  The VA examiner 
noted in that examination that scar was 1 centimeter by 2 
centimeters, and slightly depressed just below his left 
orbital rim.  The scar had no discoloration and the scar was 
not "actually visible."  

The skin texture was normal, there was no pain, and it did 
not adhere to underlying tissue, nor was there any indication 
of any inflammation.  The VA examiner further specifically 
stated that he "would not consider this [scar] in any way 
disfiguring."  

Prior to August 30, 2002, the rating criteria used to rate 
the veteran's disability under Diagnostic Code 7800 
(disfiguring scars of the head, face, or neck) was as 
follows:  A noncompensable rating is assigned for slight 
disfigurement.  A rating of 10 percent is assigned for 
moderate disfigurement.  

A rating of 30 percent is assigned for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  A rating of 50 percent is 
assigned for complete or exceptionally repugnant deformity of 
one side of the face, or marked or repugnant bilateral 
disfigurement.  See 38 C.F.R. §4.118, Diagnostic Code 7800 
(2001).  

The terms "mild," "moderate" and "severe" are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Effective August 30, 2002, VA changed the rating criteria for 
Diagnostic Code 7800, which is now as follows:  A rating of 
10 percent is assigned for disfigurement with one 
characteristic of disfigurement.  

A rating of 30 percent is assigned for disfigurement with 
visible or palpable tissue loss and either gross distortion 
of asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes including eyelids, ears, cheeks, 
or lips) or, with two or three characteristics of 
disfigurement.  

A rating of 50 percent is assigned for disfigurement with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features, or 
with four or five characteristics of disfigurement.  

A rating of 80 percent is assigned for disfigurement with 
visible or palpable tissue los and either gross distortion or 
asymmetry of three or more features or paired sets of 
features, or with six or more characteristics of 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).  

The eight characteristics of disfigurement upon which the 
current Diagnostic Code is based on are as follows: (1) scar 
5 or more inches (13 or more cm.) in length; (2) scar at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding 6 square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 square inches; (7) 
underlying soft tissue missing in an area exceeding 6 square 
inches; (8) skin indurated or inflexible in an area exceeding 
6 square inches.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (1).  

Since the veteran's post status removal of a sebaceous cyst 
from his face is effective July 16, 2002, the old Diagnostic 
Code 7800 applies for the period from July 16, 2002 until 
August 29, 2002.  

However, given the VA examiner's statements that the scar was 
not actually visible and was in no way disfiguring, the Board 
finds that the veteran's scar is more productive of a slight 
disfigurement.  Therefore, under the old rating criteria, the 
veteran's scar warrants a non-compensable rating.  

Under the current rating criteria, the Board finds that the 
veteran does not warrant a compensable rating.  While the VA 
examiner measured the scar at 1 centimeter by 2 centimeters - 
both of which are larger than the .6 centimeters required for 
a the width of a scar to be disfiguring - he also stated that 
the scar was not actually visible, and said that it was in no 
way disfiguring.  

Furthermore, there was no notation of any discolorment, pain, 
adherence to underlying tissue, tissue loss, or distortion of 
symmetry.  

Since the scar is not disfiguring and barely visible, the 
Board finds that the scar does not warrant a compensable 
rating and must be denied.  






ORDER



An initial compensable evaluation for the service-connected 
bilateral sensorineural hearing loss is denied.  

An initial compensable evaluation for the service-connected 
status post removal of sebaceous cyst on his face is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


